DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29JUL2022 has been entered.
Response to Arguments
The Amendment filed 29JUL2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b), 112(d), 102(a)(1) rejections previously set forth in the Final Office Action mailed 02AUG2021.
Applicant's arguments filed 29JUL2022 have been fully considered. KALAYCI teaches a nanofiber layer thickness of e.g. 2-200 microns (C9/L46-48) compared to the newly claimed nanofiber layer thickness of 2.9-21 microns. KALAYCI teaches a nanofiber layer basis weight of about 11.76 g/m2 (TABLE 8) compared to the newly claimed nanofiber layer basis weight of 0.9-5 g/m2. Note that KALAYCI teaches the thickness can be altered as desired (C12/L14-24; C15/L51-55; C17/L11-13). The basis weight is a measurement of the weight (i.e. how many fibers and/or polymeric beads) in a given area, which will obviously depend on the controlled amount of material being applied to the substrate (C8/L50-67). Similarly, WERTZ teaches a nanofiber layer that can have any desired thickness of e.g. 5-100 microns (par. [0086]) and a basis weight of e.g. 1-10 g/m2 (par. [0087]).
The issue is whether it is obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed thickness and basis weight ranges from the prior art ranges through routine experimentation and optimization to reach a desired result. If the ranges in question were really critical as the Applicant alleges, it begs the question as to why those ranges were changed multiple times during prosecution. The most recent amendments changed a thickness of 15-50 microns to 2.9-21 microns and a basis weight of 3-10 g/m2 to 0.9-5 g/m2. 
The declaration filed under 37 CFR 1.132 filed 29JUL2022 has been fully considered.
Regarding the declaration points 7-8, the applicant alleges unexpected results by criticality of ranges. Specifically, the critical ranges are a thickness of 2.9-21 microns and a basis weight of 0.9-5 g/m2 as claimed in independent claim 1. The fiber diameter is also discussed. Independent claim 1 claims a fiber diameter range of an unbounded lower range to an upper limit of 0.5 microns. These same values of thickness and basis weight are shown in Table 1A of the instant specification of which the results are shown in Figs. 7-13.
To be of probative value, any secondary evidence must be related to the claimed invention (nexus required; MPEP 716.01(b)). Therefore, the applicant has established a nexus between the claimed invention and the alleged unexpected results as requiring the critical ranges of basis weight and thickness.
Regarding the declaration points 9-10, the applicant discusses how the fiber layers are made using a particular die, which is not relevant to the claimed invention. The claimed invention is directed towards a composite filter media, not a method of making a composite filter media. The declaration states that the filter media is economical to produce, which states nothing of an unexpected result. A variety filter products may be made, which may or may not be economical to produce. Economics may be a motivation to optimize a filter, but that’s not an unexpected result.
Regarding the declaration points 11-15, this is just merely stating that the prior art is different than the claimed invention. Those prior arts are also not relied upon in the rejection. Further statements to the intended use are irrelevant. The claims are directed towards a composite filter media and are not limited by the material worked upon.
Regarding the declaration point 16, the declaration discusses the results of TABLE 2 relating to the dust capacity performance. TABLE 2 compares the dust holding capacity of filters A and D to the prior art filters E and F. The declaration further states that testing of filters B,C,J, and L was unnecessary. While it appears that filters A and D are slightly higher compared to E and F, it is unclear which critical range is attributed to the improvement and whether the improvement is significant and unexpected. The declaration states that A and D were selected for testing due to having the minimum and maximum fiber diameter. This says nothing about the alleged criticality of the basis weight and the nanofiber layer thickness. While a showing of greater than expected results are evidence of nonobviousness (MPEP 716.02(a)), the declaration fails to explain how or why the results are greater than expected of the dust holding capacity. The declaration does not provide further testing or results of the entire claimed range of basis weights and nanofiber layer thickness compared to results outside the critical range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02(d)II.
Regarding the declaration point 17, the declaration discusses the results of Fig. 10 relating to fractional efficiency. Fig. 10 compares the fractional efficiency of filters A and B to the prior art filters F and G. The declaration further states that testing of filters C,D,J, and L was unnecessary. This test is based on particles size or the material worked upon of which no improvement appears to be shown above about 3 microns. Notably no particular particle size is required in the claims. Filters A and B have a thickness of 2.9 and 2.5 microns respectively. This data does not fully cover the claimed thickness range of 2.9-21 microns. As stated above, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.
Regarding the declaration point 18, the declaration discusses the results of Figs. 12-13 relating to the beta ratio. Figs. 12-13 compares the beta ratio of filters J and L to the prior art filters H and K. A higher beta ratio indicates a more efficient filter for a particular particle size. The declaration further states that testing of filters A-D was unnecessary. This test is based on particles size or the material worked upon of which no improvement or worse performance appears to be shown compared to the prior art. Notably no particular particle size is required in the claims. The basis weight or the thickness is not discussed. The declaration states that a similar performance is for a nanofiber media comprising a thinner diameter thereby providing a reduced cost. This does not appear to be an unexpected result as one having ordinary skill in the art is expected to optimize a filter to maintain performance at a lower cost. This data does not fully cover the claimed thickness and basis weight ranges. As stated above, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.
Regarding the declaration points 19-21, the declaration discusses consideration of the polymeric masses compared to the prior art that does not include polymeric masses. The Examiner is confused as to why filters E,F,G,I are stated as not having polymeric masses, but there is data in TABLE 2 stating that the filters do have polymeric masses. Again, those prior arts are also not relied upon in the rejection. KALAYCI appears to have the same structure of polymeric masses mixed into a nanofiber layer (e.g. Figs. 1-2).
Regarding the declaration points 22-24, it is unclear as to why optimization of the nanofiber + sphere composite layer basis weight would be outside the scope of routine experimentation. It is recognized in the prior art that a fiber layer basis weight may be a results-effective variable for filters. See e.g. WERTZ par. [0087] on P6 and par. [0117] at the top of P9. See also BARRIS teaching a multi-layered filter (title, Figs.) where the fine or efficiency layer basis weight may be optimized according to the desired properties and applications of the filter (C4/L43-68). Note one embodiment has similar properties including a thickness of 2.5-15 microns and a basis weight of 15-90 μg/cm2 (0.15-0.9 g/m2; C4/L61-63).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 sets forth the limitation “the coarse fibers comprise at least one of cellulose, […] or glass”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,7-8,10-11,13-14,17-18,44-45 are rejected under 35 U.S.C. 103 as being unpatentable over KALAYCI (US 7918913) in view of WERTZ (US 20100000411).
Regarding claim 1, KALAYCI teaches a composite filter media (abstract,C7/L42) comprising:
a nanofiber layer bonded to a substrate layer (C7/L34-44);
the nanofiber layer comprising a plurality of nanofibers having a geometric mean diameter of e.g. 0.25 μm (C16/L17), which anticipates the claimed range of less than or equal to 0.5 μm; and,
the nanofiber layer having a thickness of e.g. 2-200 μm (C9/L46-48), which is overlaps the instantly claimed range of about 2.9-21 μm and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
KALAYCI teaches further the nanofiber layer comprises polymeric masses (spacer particulate, C3/L4-5, C9/L20-21) incorporated within the nanofiber layer, the polymeric masses formed from clumps of nanofiber and polymeric beads (C9/L40-43; see also Fig. 1);
wherein the polymeric masses are made of the same polymer as the plurality of nanofibers (polymeric nanofiber,C7/L58-59; polymeric microspheres, C11/L9-14; both of which may be made of e.g. nylon, see Example 2), and the polymeric masses are embedded within the plurality of nanofibers (Fig. 1), and
at least some of the polymeric masses are not at an interface between the nanofiber layer and the substrate layer (C5/L62-67;C9/L35-37).
KALAYCI teaches the nanofiber layer (including polymeric masses) have a basis weight of e.g. 11.76 g/m2 (1.176x10-3 mg/mm2; TABLE 8), which is outside the claimed basis weight range of 0.9 to 5 g/m2. Note that KALAYCI teaches that at least the thickness of the nanofiber layer may be controlled by e.g. varying the advance rate of the collecting surface (C15/L51-55).
WERTZ teaches a meltblown filter medium, related applications and uses (title, Figs.) including a composite filter media comprising:
a nanofiber layer (Fig. 1 #16) bonded to a substrate layer (Fig. 1 #12);
the nanofiber layer comprising a plurality of nanofibers having a geometric mean diameter of 0.2-0.5 μm (par. [0084]), which anticipates the claimed range of less than or equal to 0.5 μm;
the nanofiber layer having a thickness of about 5-100 μm (par. [0086]), which overlaps the claimed range of 2.9-21 μm;
the nanofiber layer having a basis weight of about 1-10 g/m2 (par. [0087]), which overlaps the claimed range of 0.9 to 5 g/m2;
the nanofiber layer further comprises polymeric masses (adhesive in the form of patches or dots; Fig. 1 #14; par. [0076]) incorporated within the nanofiber layer (see also Fig. 3); and,
wherein the polymeric masses are made of the same polymer as the plurality of nanofibers (par. [0072,0086]).
WERTZ teaches that the basis weight may be controlled by e.g. varying the belt speed or the polymer throughput (C15/L51-55).
WERTZ teaches that their filter provides for several advantages including improved durability, cleanability, and dust-holding capacity (par. [0054-0055]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the filter of KALAYCI with the nanofiber layer properties including the basis weight of WERTZ in order to improve the filter performance. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Regarding claims 2-3,45, KALAYCI the nanofibers have a geometric mean diameter of e.g. 0.25 μm (C16/L17), anticipates the claimed range of 0.1-0.5 μm (or 0.19-0.33 microns). WERTZ teaches also a geometric mean diameter of 0.2-0.5 μm (par. [0084]), which anticipates the claimed range of 0.1-0.5 μm (or 0.19-0.33 microns) and a standard deviation of the fiber diameter of greater than 1.3 (par. [0039]), which overlaps the claimed range of greater than 1.4 (or 1.5-2.0) and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claims 7-8, KALAYCI teaches a particle diameter of e.g. 9.4 μm (C16/L9-15), which anticipates the claimed range of larger than 1 μm. KALAYCI does not teach how much the particles cover the surface area. KALAYCI does teach that the nanofiber layer provides filtration while the particles provide strength and durability (C2/L66-C3/L3;C7/L40-44). WERTZ (see claims also 2-3 above incorporated by reference) teaches the polymeric masses provide anchor points for the plurality of nanofibers (par. [0114]).
Furthermore, WERTZ teaches the amount of adhesive 14 between layers 12 and 16 is sufficient to provide appropriate adhesion between layers 12 and 16 covering a certain area (par. [0076]) including less than 5% of the area (last line of par. [0137]). It is obvious to one having ordinary skill in the art to optimize the appropriate amount of particles.
WERTZ further teaches that the cover area (par. [0076]), is a results effective variable that affects the filter structure. Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed cover area because WERTZ teaches it is a results-effective variable.  See MPEP 2144.05 II, A & B.
Regarding claims 10-11,14, KALAYCI teaches some of the polymeric masses are located at an interface between the nanofiber layer and the substrate layer and have diameters of e.g. 9.4 µm, which anticipates the claimed range of 5-130 µm and thus capable of helping secure the nanofiber layer to the substrate layer and creating anchor points and a 3D structure (see Figs. 5; C16/L9-15).
Regarding claim 13, KALAYCI teaches the polymeric masses have diameters of in the range of 0.5-5,000 µm (C11/L57-58), and the range of the thickness of the nanofiber layer is in the range of e.g. 0.5-500 µm (C9/L48) of overlapping ranges and thus capable of helping secure the nanofiber layer to the substrate layer and creating anchor points (see Figs. 5; C16/L9-15). The relative thickness has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 17, KALAYCI teaches the nanofiber layer is upstream of the substrate layer, and wherein the composite filter media is free of an additional layer upstream of the nanofiber layer (see e.g. Figs. 10-11).
Regarding claim 18, KALAYCI’s modified filter is a hybrid surface-depth filter.
KALAYCI’s modified filter has the same structure and function (same nanofiber layer including polymeric masses bonded to a substrate with optimized thickness and basis weight). This includes the property of a hybrid surface-depth filter. Since the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01).
Regarding claim 45, KALAYCI teaches a first polymeric mass having a first diameter and a second polymeric mass having a second diameter (see e.g. Fig. 5 showing polymeric masses of different diameters).

Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over KALAYCI (US 7918913) in view of WERTZ (US 20100000411) and WIECWREK (WO 2011162854).
Regarding claim 15, KALAYCI is silent as to the substrate fibers, although it is implied that the substrate layer comprises coarse fibers (the substrate fibers are much larger than the nanofibers; see Figs. 5,10-11). In considering the disclosure of KALAYCI, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
KALAYCI is silent about the substrate layer comprising coarse fibers having a geometric mean fiber diameter of larger than 1 μm. However, WIECWREK teaches a filter comprising nanofiber layer and a backing layer comprising course fibers having fiber diameter of e.g. 1-100 μm (par. [0011]), which anticipates the claimed range of larger than 1 μm.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify the substrate of KALAYCI with the course fibers having the specified fiber diameter in order to provide a suitable integrity and permeability to the filter as taught by WIECWREK. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Regarding claim 16, WERTZ teaches the coarse fibers comprise e.g. glass (par. [0066]).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777